Citation Nr: 1017773	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.

3.  Entitlement to service connection for hypoglycemia, 
including as secondary to diabetes mellitus.

4.  Entitlement to service connection for fatigue, including 
as secondary to diabetes mellitus.

5.  Entitlement to service connection for vision loss, 
including as secondary to diabetes mellitus.

6.  Entitlement to service connection for a left wrist 
disability.

7.  Entitlement to service connection for a left ankle 
disability.

8.  Entitlement to service connection for cold weather injury 
residuals of the hands.

9.  Entitlement to service connection for cold weather injury 
residuals of the feet.

10.  Entitlement to service connection for hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 7, 1974 
to August 10, 1981, with four months of active duty for 
training prior to October 7, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and July 2008 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently held that, although an 
appellant's claim identified posttraumatic stress disorder as 
the disability at issue, it cannot be a claim limited only to 
that diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors, including the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court reasoned that an appellant 
does not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) of 
his mental condition, however described.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service 
connection for PTSD specifically, the Board notes that the 
Veteran has been diagnosed with and sought treatment for 
multiple acquired psychiatric disorders, including PTSD and a 
mood disorder.  The Board thus finds that, pursuant to 
Clemons, supra, the Veteran's service connection claim is 
best classified as one for an acquired psychiatric disorder, 
to include PTSD.  

With respect to the diabetes and skin claims, the Board must 
address the question of whether new and material evidence has 
been received to reopen the claims for service connection.  
This is so because there has been a prior final denial and 
because the issue of reopening goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claims for service connection for diabetes mellitus and 
for a skin disability as claims to reopen.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2010.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

(The decision below addresses the Veteran's claims of service 
connection for a left wrist disability, a left ankle 
disability, cold weather injuries of the hands and feet, as 
well as his petition to reopen his previously denied claims 
for service connection for a skin disability and for diabetes 
mellitus.  The decision below further addresses the Veteran's 
claims for service connection for hypoglycemia, vision loss, 
and fatigue.  Consideration of the underlying merits of the 
skin claim and the remaining service connection claims on 
appeal is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a July 2004 rating decision, the RO denied the 
Veteran's claims of service connection for a skin disability 
and for diabetes mellitus.  The Veteran did not appeal that 
decision.

2.  Evidence received since the RO's July 2004 decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a skin disability, and it 
raises a reasonable possibility of substantiating the 
underlying claim.

3.  Evidence received since the July 2004 denial is either 
cumulative or redundant of evidence previously considered, or 
by itself or when considered with previous evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for diabetes mellitus and does 
not raise a reasonable possibility of substantiating the 
claim.

4.  The Veteran does not have a currently diagnosed 
disability related to hypoglycemia separate and apart from 
diabetes mellitus; hypoglycemia is a laboratory finding and 
is not a disability in and of itself for which VA 
compensation benefits are payable.

5.  The Veteran does not have fatigue that is related to his 
military service.

6.  The Veteran does not have vision loss that is related to 
his military service.

7.  The Veteran does not have a left wrist disability that is 
related to his military service.

8.  The Veteran does not have a left ankle disability that is 
related to his military service.

9.  The Veteran does not have a disability of his hands that 
is related to cold injury during his military service.

10.  The Veteran does not have a disability of his feet that 
is related to cold injury during his military service.


CONCLUSIONS OF LAW

1.  A July 2004 rating decision by the RO that denied the 
Veteran's claims of service connection for a skin disability 
and diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Since the prior final denial of the Veteran's claim of 
service connection for a skin disability, new and material 
evidence has been received; hence, the requirements to reopen 
the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  Evidence relating to the Veteran's claim of service 
connection for diabetes mellitus received since the RO's July 
2004 decision is not new and material; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  The Veteran does not have hypoglycemia that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

5.  The Veteran does not have fatigue that is the result of 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

6.  The Veteran does not have vision loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

7.  The Veteran does not have a left wrist disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

8.  The Veteran does not have a left ankle disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

9.  The Veteran does not have cold weather injury residuals 
of the hands that are the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).

10.  The Veteran does not have cold weather injury residuals 
of the feet that are the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims decided 
herein has been accomplished.  

In this respect, through January 2007, June 2008, and April 
2008 notice letters, the RO notified the Veteran of the legal 
criteria governing his claims and the evidence needed to 
support his claims.  Thereafter, the Veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
Veteran has received notice of the information and evidence 
needed to substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the January 2007, June 2008, and 
April 2008 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2007, 
June 2008, and April 2008 letters.  The letters further 
provided the Veteran notice concerning the criteria for 
assigning disability ratings or effective dates pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007.  These 
questions are thus not now before the Board.  The Board thus 
finds that "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the notice requirements of 
the VCAA.  

The Board further points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title."  38 U.S.C.A. § 5103A(f) 
(West 2002).  That notwithstanding, the Board finds that all 
notification and development action needed to arrive at a 
decision as to the applications to reopen has been 
accomplished.  Specifically, with regard to reopening the 
claims, the RO informed the Veteran of the requirements as 
set forth in 38 C.F.R. § 3.156(a) by notice letters in June 
2007 and April 2008.  The notice letters provided the 
regulatory definition of "new and material" evidence.  The 
Veteran was also told of the evidence and information 
necessary to establishing the underlying claims of 
entitlement to service connection.  Specifically regarding 
VA's duty to notify, the Board finds that the June 2007 and 
April 2008 notice letters to the Veteran apprised him of what 
the evidence must show to establish entitlement to the 
benefits sought, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  

The June 2007 and April 2008 notice letters also notified the 
Veteran that, to be considered material, evidence he supplied 
must pertain to the reason his claims for service connection 
for diabetes mellitus and for a skin disability were 
previously denied.  Further, the June 2007 letter provided 
the Veteran specific notice of the element of service 
connection that was the basis for the prior denial of his 
claim for service connection for a skin disability, and the 
April 2008 letter provided the Veteran specific notice of the 
element of service connection that was the basis for the 
prior denial of his claim for service connection for diabetes 
mellitus.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board thus concludes that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, v. Principi, 18 Vet. App. 112 (2004).  
Consequently, the Board does not find that the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

Here, the Board acknowledges that the aforementioned April 
2008 notice letter, which specifically addressed the 
Veteran's claims for service connection for fatigue, 
hypoglycemia, and vision loss, did not contain any specific 
notice with respect to claims for secondary service 
connection.  See 38 C.F.R. § 3.310.  The Board has 
determined, however, as discussed below, that the Veteran has 
not provided new and material evidence concerning his 
previously denied claim of service connection for diabetes 
mellitus, and the claim is not reopened.  Consequently, the 
Veteran's claims for secondary service connection predicated 
on a grant of service connection for diabetes mellitus must 
be denied.  As there is no legal basis upon which to award 
service connection for disabilities that are claimed as 
secondary to a disability that is not service connected, the 
Veteran's claims, insofar as they contemplate service 
connection secondary to diabetes mellitus, must thus be 
denied as a matter of law.  See 38 C.F.R. § 3.310; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim based on a lack of legal merit).  As the Veteran's 
claims for secondary service connection lack legal merit, the 
duties to notify and assist imposed by the VCAA are not 
applicable as to those claims.  See, e.g., Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  As noted above, the 
purpose of the notice requirement has been satisfied with 
respect to the issues of direct service connection that are 
currently being adjudicated.  As such, the Board does not 
find that this case requires a remand or re-adjudication ab 
initio to satisfy the requirements of the VCAA. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
Board concludes that there is no indication that any 
additional action is needed to comply with the duty to assist 
relative to the claims decided herein.  The Veteran's service 
treatment records, as well as records of post-service 
treatment from both private and VA treatment providers, have 
been associated with the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

In this case, although the Veteran was not afforded a VA 
examination related to the claims decided herein, the Board 
finds that no such development is warranted as the medical 
evidence of record is sufficient to decide the claims.  As 
for the claims of service connection decided herein, the only 
evidence indicating that the Veteran's claimed disabilities 
are related to service is his own lay statements.  As the 
Veteran is not competent to diagnose or provide medical 
opinions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
and because there is no other suggestion of a link between 
current disability and military service, the Board concludes 
that the evidence of record is sufficient to decide these 
claims, and additional examination is not necessary.  See 
38 C.F.R. § 3.159 (c)(4). 

Further, although the Veteran's claim for service connection 
for diabetes mellitus was not reopened by the RO and will not 
be reopened by the Board, reasonable efforts to assist the 
Veteran in this claim have been undertaken.  Although a VA 
examination was not provided in connection with this claim, 
the Board notes that the duty to provide an examination does 
not apply to a claim to reopen a finally adjudicated claim 
without the receipt of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii).  As discussed in detail in the analysis 
section, the Veteran's claim for service connection for 
diabetes mellitus has not been reopened; thus, an examination 
is not required.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  New and Material Evidence

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial of 
the Veteran's claims was the July 2004 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Veteran asserts that he has a skin disability and 
diabetes mellitus that are related to his active military 
service.  As a result, the Veteran contends that service 
connection is warranted.  

These two claims were first considered and denied by the RO 
in a July 2004 rating decision.  The Veteran did not appeal 
that decision, which means that it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  In 
June 2007, the Veteran sought to reopen the previously denied 
claim of service connection for a skin disability, and in 
April 2008, he sought to reopen the previously denied claim 
of service connection for diabetes mellitus.

Regarding the skin disability claim, after a review of the 
record, the Board finds that new and material evidence 
relating to the Veteran's claim of service connection for a 
skin disability has been presented, and the claim of service 
connection for a skin disability is thus reopened.  In 
particular, the Board looks to the Veteran's ongoing 
treatment at the Jack C. Montgomery VA Medical Center (VAMC) 
and outpatient clinics, including specifically a September 
2007 treatment visit at which he was noted to have tinea 
versicolor that "comes up every Summer and Spring."  He has 
also received treatment on multiple occasions from private 
providers for tinea versicolor from at least as early as June 
1991.

The Board finds that the new evidence, in the form of the 
private and VA records demonstrating a history of continuous 
treatment for skin disorders, is significant because it 
provides an indication that the Veteran has sought treatment 
on an ongoing basis for a skin disability since at least 
1991, and that the skin disability for which he has undergone 
treatment is the same as the disability for which he was 
treated in service.  Given that the RO denied service 
connection in its July 2004 decision on the basis that the 
Veteran did not suffer from a skin disability linked to 
service, the Board finds that the information concerning the 
Veteran's current ongoing treatment for a skin disability 
constitutes new and material evidence relating to the 
Veteran's claim of service connection for a skin disability.  
It is new because the evidence was not previously before VA 
decision makers.  It is material because it offers evidence 
that the Veteran has received treatment on an ongoing basis, 
for at least the past nineteen years, for a skin disability 
similar to the disability for which he received treatment 
while on active duty.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
the Board finds that it raises a reasonable possibility of 
substantiating the claim.

As new and material evidence relating to the Veteran's claim 
for service connection for a skin disability-in the form of 
records of the Veteran's ongoing treatment with both private 
and VA treatment providers-has been submitted, the Board 
finds that the criteria for reopening the claim for service 
connection for a skin disability have been met.  (The 
underlying merits of the claim will be addressed following 
additional evidentiary development sought in the remand 
below.)

Turning to the Veteran's petition to reopen his previously 
denied claim of service connection for diabetes mellitus, 
evidence added to the record since the July 2004 rating 
decision concerning this claim includes treatment the Veteran 
received from VA and private treatment providers as well as 
multiple statements from the Veteran.  Review of the newly 
submitted evidence reflects that the Veteran has been 
diagnosed with diabetes mellitus by his VA and private 
treatment providers and has sought ongoing treatment for the 
disability at the VAMC as well as with private physicians.  
Records from a September 1989 private treatment visit 
identify the Veteran as a "newly diagnosed diabetic"; since 
that time, records reflect that the Veteran has sought 
ongoing treatment for the disease from both private and VA 
providers.  However, none of the newly submitted evidence 
provides any opinion as to the origins of the Veteran's 
diabetes mellitus or the possibility that it may have begun 
during or been etiologically related to his time on active 
duty.  The Veteran has further submitted written statements 
in which he contends that he first developed symptoms of 
diabetes mellitus, such as thirst and fatigue, while on 
active duty, and that his current diagnosis is related to 
"sugar problems" he had in service.

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
Veteran's claim of service connection for diabetes mellitus 
has not been presented or secured, and the claim of service 
connection for diabetes mellitus may not be reopened.  The 
evidence is new in the sense that the VAMC and private 
treatment records were not previously before agency decision 
makers.  However, this evidence is not material for purposes 
of reopening the service connection claim.  Essentially, the 
new evidence fails to show a link between the Veteran's 
current diabetes mellitus and his time in service.  In that 
connection, the Board acknowledges that the Veteran carries a 
current diagnosis of diabetes mellitus but notes that no 
treatment provider has provided any indication that the 
Veteran's diabetes mellitus is any way related to his time in 
service or to any incident during active duty.  The Board 
thus concludes that the evidence associated with the file 
subsequent to the July 2004 rating decision is not material 
because it fails to offer a medical opinion addressing any 
possible etiological link between the Veteran's current 
diabetes mellitus and his time in service.  The new evidence 
merely shows what was already demonstrated by the evidence of 
record in July 2004.

In sum, the evidence received since the July 2004 RO decision 
is not material to the Veteran's claim of service connection 
for diabetes mellitus.  As noted in 38 C.F.R. § 3.156(a), new 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  In this 
case, the evidence submitted by the Veteran does not provide 
any medical evidence addressing an etiological link between 
any current diabetes mellitus and his time in service.  Thus, 
none of the evidence raises a reasonable possibility of 
substantiating the Veteran's claim of service connection.

The Board has also considered the assertions and testimony of 
the Veteran in support of his claim, but emphasizes that he 
is not shown to be other than a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter.  As such, he is not competent to 
provide probative evidence on a medical matter-to include 
the diagnosis and etiology of a specific disability such as 
diabetes mellitus.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Therefore, where, as here, resolution of an 
issue on appeal turns on a medical matter, unsupported lay 
statements, even if such statements are new, cannot serve as 
a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that new and 
material evidence relating to the Veteran's claim of service 
connection for diabetes mellitus has not been received; 
hence, the requirements to reopen the claim of service 
connection for diabetes mellitus have not been met, and the 
appeal of this issue is denied.  As new and material evidence 
to reopen the finally disallowed claim has not been received, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Service Connection Claims

The Veteran is seeking service connection for hypoglycemia, 
fatigue, and vision loss, all including as due to diabetes 
mellitus.  In that connection, the Board notes initially that 
although the Veteran has clearly stated that he believes his 
current claimed hypoglycemia, fatigue, and vision loss 
disabilities to be secondary to diabetes mellitus, the RO has 
considered these claims for service connection both as 
directly related to service and on a secondary basis to 
diabetes mellitus.  The Board will thus address both theories 
of entitlement.  The Veteran is also seeking service 
connection for a left wrist disability, a left ankle 
disability, and cold weather injury residuals of the hands 
and feet.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Service connection may also be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
This includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Relevant medical evidence of record consists of the Veteran's 
service treatment records, as well as records of post-service 
treatment the Veteran has received from both private and VA 
treatment providers.  The Veteran has also testified before 
the undersigned Veterans Law Judge and has provided multiple 
written statements in support of his claims.  Review of his 
service treatment records reflects that at a February 1978 
report of medical history, the Veteran was found to have 
normal extremities, normal vision, and a normal 
musculoskeletal system.  He was not treated in service for 
any complaints of vision loss, fatigue, or hypoglycemia; nor 
was he seen for any complaints of cold weather injury to his 
hands or feet.  Records reflect that the Veteran was treated 
for left wrist pain in June 1976 and again in October 1976; 
he was diagnosed with wrist strain, but no abnormalities were 
noted on radiological examination at either time.  At a 
November 1977 visit, the Veteran again complained of left 
wrist pain; at that time, orthopedic consultation resulted in 
a diagnosis of "ganglions that come and go."  Similarly, 
the Veteran was seen in March 1977 and again in August 1979 
for a twisted left ankle with swelling; at that time, 
radiological examination was negative, and the Veteran was 
not seen for any follow-up or further problems with the ankle 
during service.  At a July 1981 separation report of medical 
history, although he complained of some leg cramps when 
running, the Veteran responded "No" when asked if he had 
eye trouble, any bone or joint deformity, lameness, or foot 
trouble.  At that time, medical examination found no 
abnormalities of the Veteran's extremities, vision, or 
musculoskeletal system.  

Review of post-service medical records reflects that the 
Veteran has been treated on multiple occasions for peripheral 
neuropathy secondary to his diabetes mellitus.  Records from 
the Veteran's August 2007 treatment visit to the Tulsa VA 
facility reflect that he is status post amputation of his 
left first toe due to complications from diabetes mellitus.  
At that visit; he was noted to complain of bilateral hand 
pains and decreased sensation in his feet but denied having 
an intolerance to heat or cold in his extremities.  
Similarly, private treatment records show that the Veteran 
complained of pain in his feet as early as October 1996 and 
was diagnosed with diabetic peripheral neuropathy in August 
2005, at which time he was noted to have cellulitis of the 
left foot secondary to diabetes mellitus, which required the 
amputation of his left first toe.  The Veteran was also 
diagnosed with diabetic retinopathy in April 2001, which was 
confirmed in August 2008.  

At his January 2010 hearing before the undersigned Veterans 
Law Judge, the Veteran contended that he twisted his left 
ankle in service when he stepped into a hole and that he now 
has pain in his left wrist and ankle, especially on walking.  
He further claimed that he was exposed to cold weather as 
part of his work as a heavy equipment operator in Germany and 
Korea.  He contended that he currently experiences numbness 
and stiffness in his hands and feet when they are exposed to 
cold temperatures, and also that his hands and feet stay 
cold.  The Veteran further stated that he first experienced 
vision loss, fatigue, and hypoglycemia while on active duty.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's service connection claims.

Regarding the Veteran's claims for service connection for 
hypoglycemia, fatigue, and vision loss, in his April 2008 
claim for benefits and again in his January 2010 hearing, the 
Veteran contends that he currently has hypoglycemia, fatigue, 
and vision loss secondary to his currently diagnosed diabetes 
mellitus.

The Board notes that the Veteran's post-service medical 
treatment records indicate that the Veteran currently has 
hypoglycemia, or low blood sugar.  However, the Board notes 
that such a condition is not a disability for VA compensation 
purposes.  Rather, hypoglycemia is a laboratory finding and 
is not a disability in and of itself for which VA 
compensation benefits are payable.  38 U.S.C.A. §§ 1110, 
1131; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(diagnoses such as hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are laboratory results and are not, 
in and of themselves, disabilities. They are, therefore, not 
appropriate entities for the rating schedule to address).  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for hypoglycemia, fatigue, and vision 
loss.  Although the Veteran asserts that he currently has 
hypoglycemia secondary to his diabetes mellitus, the etiology 
of such condition does not matter because the condition is 
not a disability, as already noted.  The Board thus concludes 
that a preponderance of the evidence is against this claim.  
Therefore, direct service connection for hypoglycemia must be 
denied.  The Board notes that Congress has specifically 
limited service connection to instances where there is 
current disability that has resulted from disease or injury.  
See 38 U.S.C.A. §§ 1110, 1131.  In the absence of a current 
disability, the analysis ends, and the claim for service 
connection cannot be granted.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

In addition, the Board has considered the evidence of record 
and finds that there is no competent evidence medically 
relating any current fatigue or vision loss to military 
service.  Absent a medical opinion in the record of a 
relationship to military service, the Veteran's claims for 
service connection for fatigue and vision loss must be 
denied.  The Board further notes that symptoms such as 
fatigue, without an underlying diagnosis, are not considered 
disabilities for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
(The Board notes that there are exceptions for undiagnosed 
illness or chronic multi-symptom illnesses in Persian Gulf 
War Veterans, but the Veteran did not have such service.)  As 
noted above, the Veteran has reported that he first 
experienced symptoms of fatigue and vision loss while in 
service.  The Veteran is competent to provide testimony 
concerning factual matters of which he has first-hand 
knowledge (i.e., experiencing fatigue, vision problems, or 
other symptoms either in service or after service).  See, 
e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to say that any such symptoms experienced in 
service were a result of or worsened by any incident in 
service or were of a chronic nature to which any current 
disability is attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
although the Veteran has contended that he has suffered from 
fatigue and vision loss continuously since service, the Board 
finds persuasive that there is no notation in the July 1981 
separation report of medical history or report of medical 
examination concerning fatigue, vision loss, or any symptoms 
that might be associated therewith.  Indeed, at that time the 
Veteran's systems, including his vision, were found to be 
normal.  Likewise, there is no medical evidence demonstrating 
that, before the April 2001 treatment note in which the 
Veteran's treating physician diagnosed him with proliferative 
diabetic retinopathy, the Veteran complained of vision loss 
or any associated symptoms to any medical professional at any 
time since his separation from service.

Here, the Board acknowledges that the Veteran is currently 
diagnosed with proliferative diabetic retinopathy.  However, 
the Veteran's eye disability has been clearly attributed to 
his diabetes mellitus, for which he is not service connected; 
there is no evidence whatsoever to suggest that the Veteran's 
current eye disability is related to his time on active duty.  
Thus, in this case, when weighing the evidence of record, the 
Board finds compelling the lack of any evidence etiologically 
linking the Veteran's current vision loss or claimed fatigue 
to service.  Furthermore, as a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such the relationship between vision loss or 
other complaints, such as fatigue, and military service.  See 
Bostain, 11 Vet. App. at 127.  

Based on a review of the foregoing evidence and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for fatigue.  Although the Veteran 
asserts that his fatigue can be attributed to his time in 
service, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical etiology.  See Bostain, 11 Vet. App. at 
127.  The Board thus concludes that a preponderance of the 
medical evidence of record supports a conclusion that the 
Veteran does not have fatigue that is related to service.

As discussed above, the Board finds that the Veteran's claim 
of entitlement to service connection for diabetes mellitus is 
not reopened.  Thus, as a matter of law, his claims for 
service connection for hypoglycemia, fatigue, and vision loss 
as secondary to diabetes mellitus must fail.  Insofar as the 
condition to which the Veteran claims these disabilities are 
secondary has not been granted service connection, the claims 
for secondary service connection must also fail.  See 
38 C.F.R. § 3.310.  For this reason, the Veteran's claims for 
secondary service connection must be denied as without legal 
merit.  Sabonis, 6 Vet. App. at 430.

Turning to the Veteran's claims of service connection for a 
left wrist disability or a left ankle disability, the Board 
finds that the preponderance of the evidence is against these 
service connection claims.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the Veteran currently has the disability for which 
benefits are being claimed.

Here, there is simply no medical evidence that the Veteran 
has any currently diagnosed disability of the left wrist or 
the left ankle.  In that connection, the Board notes that the 
Veteran was treated during service for strains of both his 
left wrist and left ankle and has complained of pain in his 
left wrist and ankle since service, but his private and VA 
treatment records reflect no current treatment for or 
diagnosis of any such disability.  Without a diagnosed or 
identifiable underlying disability, service connection may 
not be awarded.  Pain does not, in and of itself, constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  With 
no medical evidence of a diagnosed disability, the analysis 
ends, and service connection for a left wrist disability and 
a left ankle disability must be denied.

Concerning the Veteran's claims for service connection for 
cold weather injury residuals of the hands and feet, the 
Board finds that, upon consideration of the above-identified 
evidence, the preponderance of the evidence is against these 
claims.  Here, notwithstanding the Veteran's current 
diagnosis of peripheral neuropathy of the hands and feet, a 
review of the relevant medical evidence does not reflect 
competent medical evidence linking currently diagnosed 
disability to the Veteran's time in service.  Hence, an 
essential requirement for service connection is not met.

The Board finds the medical evidence in the Veteran's service 
treatment records to be persuasive that he made no complaints 
of, and was not treated for, cold injury to his hands or feet 
at any time while in service.  The Board points out that for 
more than 15 years the Veteran did not seek treatment for any 
problems with his hands or feet, which he now asserts are 
related to his service; his post-service private medical 
records support the finding that the Veteran was not treated 
for any such disability prior to October 1996, at which time 
he complained of pain in his feet.  A diagnosis of peripheral 
neuropathy in the Veteran's hands and feet was not made until 
August 2005, nearly 25 years after his separation from 
service, and even then the disability was attributed to 
diabetes.  There is otherwise no indication that the Veteran 
has any disability of the hands or feet other than what has 
been shown to be a symptom of diabetes.

Further, the Board finds compelling that there is no 
probative medical evidence to support a finding of a nexus 
between the Veteran's time in service and his claimed cold 
weather injury residuals of the hands and feet.  The Board 
further finds compelling the fact that the Veteran's 
currently diagnosed peripheral neuropathy of the hands and 
feet has been linked with his diabetes mellitus, for which he 
is not service connected; there is no indication in the 
record that the current disability is in any way related to 
the Veteran's time on active duty or to any event therein.  
There is simply no medical evidence in the record to support 
a conclusion that the Veteran's currently has any other 
disability of the hands or feet.

As noted, the preponderance of the evidence is against these 
service connection claims.  Therefore, the Board concludes 
that the Veteran's claimed disabilities are not the result of 
disease or injury incurred in or aggravated by active 
military service.  The claims for service connection for 
hypoglycemia, fatigue, vision loss, a left wrist disability, 
a left ankle disability, and cold weather injury residuals of 
the hands and feet must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence to reopen the claim of service 
connection for a skin disability has been received; to this 
limited extent, the appeal is granted. 

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for diabetes mellitus is denied.

Entitlement to service connection for hypoglycemia is denied.

Entitlement to service connection for vision loss is denied.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for cold injury residuals 
of the hands is denied.

Entitlement to service connection for cold injury residuals 
of the feet is denied.


REMAND

In light of the Board's conclusion that the claim for service 
connection for a skin disability is reopened, the claim must 
be considered on a de novo basis.  The Board finds that 
additional evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's claims 
of service connection for a skin disability, hearing loss, 
tinnitus, and an acquired psychiatric disorder, to include 
PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Generally, service connection requires:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  In addition, certain chronic diseases, such 
as sensorineural hearing loss or a psychosis, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

Impaired hearing is not considered a disability for VA 
purposes unless the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  The United States Court of Appeals 
for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 
155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude an award of service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the Veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability, there 
are indications that the disability may be associated with 
active service, and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of § 3.159(c)(4), which requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, is a low threshold. 

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as symptoms or events experienced 
during service, or symptoms of a current disability.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current disability.  See id.   

Regarding the Veteran's claim for service connection for a 
skin disability, the Board notes initially that the Veteran 
was treated on many occasions during service for complaints 
of rashes on his face, neck, arms, trunk, and feet.  He 
received diagnoses of pseudofolliculitis barbae, tinea 
cruris, and-on multiple occasions, including in March 1977, 
September 1978, and May 1979-tinea versicolor.  On his July 
1981 separation report of medical history, he answered 
"Yes" when asked if he had any skin problems.  However, at 
his July 1981 separation report of medical examination, no 
skin abnormalities were noted.  The record reflects that the 
Veteran was examined by VA in July 2004; at that time, no 
skin disability was diagnosed.  Medical evidence from the 
Veteran's post-service treatment reflects that he has been 
treated on multiple occasions by both private and VA 
treatment providers with complaints of rashes on his arms, 
trunk, neck, and feet.  He has been diagnosed with tinea 
versicolor on many occasions, including in August 2007 at a 
VAMC treatment visit and in June 1991, June 1997, April 2001, 
and May 2006 by private treatment providers.  The Board notes 
in addition that at his August 2007 VA treatment visit, the 
Veteran's skin disorder was noted to flare up "every Summer 
and Spring."  In addition, the Veteran has contended on 
multiple occasions that his current skin problems date from 
his time in service and that he has continuously experienced 
symptoms of a skin disorder since service.  The Board notes, 
in that context, that the Veteran is qualified, as a lay 
person, to report that he suffered rashes or other symptoms 
of a skin disorder during service, which symptoms have 
continued to the present.  See Savage, 10 Vet. App. at 495.  
However, he is not competent to provide a medical opinion as 
to the onset or etiology of any current disability.  See 
Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In light of the above considerations, the Board concludes 
that a medical examination and opinion are needed.  Under 
these circumstances, evidentiary development is needed to 
fully and fairly evaluate the Veteran's claim of service 
connection for a skin disability.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  The examination must address the nature 
and etiology of any identified skin disorder, and any medical 
opinion offered must be based upon consideration of the 
Veteran's complete documented history and assertions through 
review of the claims file.  Specifically, the examiner must 
address the Veteran's multiple in-service and post-service 
treatments for tinea versicolor, as well as his contentions 
that his symptoms of skin disability in service have 
continued to the present.  Such examination is needed to 
fully and fairly evaluate the claim for service connection.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  The 
Board will therefore remand to afford the Veteran a VA 
examination in order to obtain a current diagnosis and 
medical opinion based on both examination and a review of his 
claims file.  

Turning to the Veteran's claims of service connection for 
hearing loss and tinnitus, review of the claims file reflects 
that his hearing was found to be normal for VA purposes at 
both his entrance and separation medical examinations.  
However, he was given audiological evaluations in May 1976 
and March 1980 that reflected hearing loss.  Results of the 
May 1976 evaluation, which was noted to have been conducted 
pursuant to an "accident during foot ball game," reflected 
that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
20
25
20
LEFT
40
15
15
10
15

Results of the March 1980 evaluation reflected that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
--
10
LEFT
20
20
40
--
10

The Veteran was also noted to complain of ringing in his ears 
during the audiological evaluations conducted in May 1976 and 
June 1977. 

Post-service treatment records reflect that the Veteran was 
given a VA audiological examination in January 2007.  The 
examiner noted that the Veteran complained of experiencing 
tinnitus for approximately 32 years since service, but also 
noted that at another point during the examination, he 
reported having experienced tinnitus for only the past year 
accompanied by "stuffiness."  The examiner noted that the 
Veteran was a heavy equipment operator and had fired weapons 
during service without hearing protection.  Results of 
audiological evaluation reflect that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
30
LEFT
0
5
5
5
10

The examiner diagnosed the Veteran with slight sensorineural 
hearing loss on the right with normal hearing on the left.  
He opined that the Veteran's hearing loss was not due to his 
military occupational specialty of heavy equipment operator 
but did not offer any reason to support this opinion.  The 
examiner also provided a diagnosis of tinnitus but opined 
that it was not likely related to service because "Tinnitus 
as described by the patient is not abnormal."

In July 2008, the Veteran underwent audiological evaluation 
at the Tulsa VA facility.  He was diagnosed with bilateral 
sensorineural hearing loss, although no etiological opinion 
was provided.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
50
LEFT
15
15
25
25
40

The Veteran was again provided VA examination in November 
2008.  The examiner was not provided with the Veteran's 
claims file and was therefore unable to provide an opinion as 
to the Veteran's hearing loss or tinnitus, although he 
acknowledged the Veteran's statement that he was exposed to 
acoustic trauma as a heavy equipment operator in service.  
The Veteran further reported having experienced tinnitus 
since service.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
10
5
15
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

In the instant case, the Veteran contends that he has hearing 
loss and tinnitus related to the noise exposure he 
experienced in service.  In this regard, the Board notes, 
first, that it does not question that the Veteran was exposed 
to acoustic trauma in service, nor that he is currently 
diagnosed with tinnitus.  Further, the Veteran's service 
treatment records establish that he was found to have hearing 
loss and to complain of tinnitus in service, and he has 
stated repeatedly that he was exposed to acoustic trauma 
while on active duty and that he has had ringing in his ears 
since service.

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as exposure to noise during or 
after service and loss of hearing acuity.  See Savage, 10 
Vet. App. at 495; Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, he cannot testify, as he would be medically 
incompetent to do, about the etiology of any current hearing 
loss or tinnitus.  See id.  Here, although the Veteran's 
service treatment records demonstrate that the Veteran had 
normal hearing at the time of discharge, in-service records 
document increased auditory thresholds and complaints of 
tinnitus, and the Veteran has stated that he has experienced 
hearing loss and tinnitus since service.  Further, audiograms 
conducted by VA examiners in January 2007 and November 2008 
seem to reflect that the Veteran does not have current 
hearing loss for VA purposes, but his July 2008 VA audiogram 
reflects hearing loss bilaterally.  Thus, the Board finds 
that there is insufficient competent medical evidence on file 
to make a decision on this issue and must therefore remand to 
obtain an examination and medical nexus opinion regarding the 
etiology of the Veteran's claimed hearing loss and tinnitus.  
See McLendon, 20 Vet. App. 79.

Specifically, the agency of original jurisdiction (AOJ) must 
arrange for the Veteran to undergo examination by a VA 
audiologist.  The examiner must include a well-reasoned 
medical opinion addressing the nature and etiology of any 
diagnosed hearing loss and tinnitus.  The examiner should 
further address whether it is at least as likely as not that 
either is related to the Veteran's time in service.  In 
opining as to whether any currently diagnosed hearing loss 
and tinnitus are related to his active duty, the examiner 
must pay particular attention to the records of the Veteran's 
in-service audiograms showing some increased thresholds, as 
well as his in-service complaints of tinnitus and his current 
diagnoses of both sensorineural hearing loss and tinnitus.  
The examiner's opinion must be based upon consideration of 
the Veteran's documented medical history and assertions 
through review of the claims file and must include a clear 
and thorough explanation for all conclusions reached.  38 
U.S.C.A. § 5103A.

Regarding the claim for service connection for an acquired 
psychiatric disorder, the Veteran has contended that he has 
PTSD as a result of multiple stressors, including an incident 
in 1976 in which the Veteran and his girlfriend witnessed a 
friend being doused in gasoline and set on fire, and an 
incident in which the Veteran witnessed a fellow soldier's 
legs being crushed in a rock crusher on which both the 
Veteran and the victim were working.  The RO previously 
denied the Veteran's claim on the basis that it was unable to 
verify his claimed in-service stressors.  

A review of the Veteran's personnel records confirms that he 
was deployed to Korea from November 1974 to November 1975 and 
was stationed at Fort Leonard Wood in Missouri from January 
1976 to June 1978, at which time he was transferred to 
Germany.  A review of the Veteran's DD-Form 214 (Armed Forces 
of the United States Report of Transfer or Discharge) 
reflects that he served as a loader operator and engineer 
while on active duty.  

With regard to his claimed in-service stressors, at his 
January 2010 hearing the Veteran gave further information 
concerning the 1976 incident in which he and his then-
girlfriend witnessed an assault on a friend who was doused in 
gasoline and set on fire.  The Veteran reported that he 
helped put out the flames and drove the friend to the 
hospital.  This stressor is corroborated by a statement from 
the Veteran's then-girlfriend, who stated in November 2008 
that she remembered the attack and described it in 
substantially similar detail.  Given that the RO was unable 
to confirm this stressor with either local police or the 
hospital who treated the Veteran's friend due to the age of 
the records involved, the Board finds that the Veteran has 
already provided sufficient information to confirm the 1976 
attack on his friend.  

Further, at the hearing the Veteran described an incident in 
which a co-worker's legs were crushed as she worked on a rock 
crusher, an incident the Veteran claims to have witnessed.  
However, the Veteran has not yet been given the opportunity 
to provide a 60-day date range during which the alleged 
incident occurred or otherwise to provide information to 
allow VA to attempt corroboration of this claimed stressor.  
Thus, on remand the agency of original jurisdiction (AOJ) 
must request that the Veteran provide information concerning 
his alleged stressor.  Once such information has been 
received, the AOJ must attempt to verify the occurrence of 
the stressor.  In particular, the AOJ should prepare a report 
detailing the stressor, as well as any other stressor 
identified by the Veteran, and contact the service department 
and any other appropriate source(s), for verification of the 
claimed stressor.  

The AOJ is reminded that requiring corroboration of every 
detail, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the Veteran's participation (e.g., not controvert the 
Veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
Veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the Veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the Veteran's alleged in-
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a Veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.  

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service treatment 
records are silent as to any reports or diagnoses of 
psychiatric difficulties.  Post-service medical records 
reflect that several VA medical professionals have identified 
the Veteran as suffering from PTSD, as well as other 
psychiatric disabilities.  In that connection, the Board 
notes that at his initial psychiatric intake visit at the 
Tulsa VA outpatient facility, the Veteran was noted to have a 
rule-out diagnosis of PTSD, as well as a diagnosis of 
depression.  Since that time, his VA treatment providers have 
assigned a final diagnosis of PTSD as well as diagnoses of 
polysubstance dependence, mood disorder, and anxiety 
disorder.  In that connection, the Board notes that at an 
August 2007 treatment visit, the Veteran was noted to have 
diagnoses of mood and anxiety disorders, with a rule-out PTSD 
assessment.  Further, the Veteran was noted in December 2008 
to have a firm diagnosis of PTSD, and an August 2009 
treatment note identifies the Veteran's diagnoses as 
depression and PTSD.  

In light of the Veteran's contentions and the assessments 
discussed above, the Board finds it necessary to secure an 
examination to ascertain whether the Veteran in fact has PTSD 
that is a result of a confirmed in-service stressor or 
otherwise suffers from an acquired psychiatric disorder 
related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  Thus, on remand, the Veteran should be 
afforded a VA examination in order to obtain a current 
diagnosis based on both examination and a thorough review of 
his claims file.  Specifically, the Veteran should be 
afforded a psychiatric evaluation to include particular 
attention to the PTSD diagnoses made as a result of VAMC 
treatment.  In the report, the examiner should address the 
"rule-out" and provisional nature of some of those 
assessments, as well as the relationship between any 
diagnosed PTSD and the Veteran's claimed in-service 
stressors.

Further, under Clemons, supra, in order to properly assess 
the Veteran's claim for an acquired psychiatric disorder, to 
include PTSD, on remand the AOJ must schedule him for a VA 
psychiatric examination in order to determine the current 
diagnosis or diagnoses of his claimed acquired psychiatric 
disorder(s).  In addition to conducting an examination, the 
designated examiner must provide a medical nexus opinion with 
respect to any identified acquired psychiatric disorder.  The 
opinion must address whether the Veteran has an acquired 
psychiatric disorder that is attributable to his active 
military service.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization for VA to 
obtain any additional pertinent evidence 
not currently of record relating to the 
Veteran's claimed disabilities.  The AOJ 
must explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.  The AOJ must specifically 
request that the Veteran provide 
information concerning his alleged 
stressor involving a fellow soldier's 
injury on a rock crusher, including the 
date and specific location of the 
incident and the name of the soldier 
involved.

2.  A letter must be prepared asking the 
service department to provide any 
available information that might 
corroborate the Veteran's alleged in-
service stressors.  The service 
department should be provided with all 
information provided by the Veteran that 
may assist in the attempt to corroborate.  
Any additional action suggested by the 
service department must be accomplished.  

3.  After receiving a response from the 
service department (and any other 
contacted entity) and associating with 
the claims file all available records 
and/or responses received pursuant to the 
above-requested development, the agency 
of original jurisdiction (AOJ) must 
schedule the Veteran for VA examinations 
and notify him that failure to report to 
any scheduled examination, without good 
cause, could result in a denial of his 
claims.  See 38 C.F.R. § 3.655(b) (2009).  
The examiner(s) should thoroughly review 
the Veteran's claims file, to include a 
copy of this remand.  

Skin Examination-Physical examination 
must be conducted with a view toward 
determining a diagnosis of any skin 
disability from which the Veteran 
currently suffers.  The VA examiner 
must review the Veteran's claims file, 
examine the Veteran, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that any diagnosed 
skin disability is related to his 
active military service.  All opinions 
must be set forth in detail and 
explained in the context of the record.  
In particular, the examiner must 
discuss the Veteran's multiple in-
service treatments for tinea 
versicolor, as well as his repeated 
diagnoses of tinea versicolor following 
service, in the context of any negative 
opinion.  

Audiological Examination-The Veteran 
must be scheduled for audiological 
testing, and the VA examiner must review 
the Veteran's claims file, examine the 
Veteran, and provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any diagnosed hearing loss or 
tinnitus is related to his time in 
service.  In so opining, the examiner 
must pay particular attention to the 
Veteran's in-service audiograms, as well 
as his in-service complaints of tinnitus, 
in the context of any negative opinion 
provided.  All opinions must be set forth 
in detail and explained in the context of 
the record.  The varying results obtained 
on post-service audiograms should be 
explained, if feasible.  

Psychiatric Examination-Psychological 
testing must be conducted with a view 
toward determining whether the Veteran in 
fact meets the criteria for a diagnosis 
of PTSD.  A VA examiner must thereafter 
review the Veteran's claims file and test 
results, examine the Veteran, and provide 
an opinion as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  The examiner must 
identify the specific stressor(s) 
underlying any PTSD diagnosis and should 
comment upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  The examiner must address 
in particular the Veteran's confirmed 
stressor involving the assault on his 
friend and, if confirmed, the incident in 
which he witnessed a fellow soldier's 
injury on a rock crusher.  A complete 
rationale must be provided for all 
opinions expressed.

In addition to an opinion regarding 
PTSD, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
other acquired psychiatric disorder 
that is related to his active military 
service.  All opinions must be set 
forth in detail and explained in the 
context of the record.  A well-reasoned 
etiological opinion must be provided 
for each diagnosed acquired psychiatric 
disorder.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims remaining on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case (SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


